Guggenheim Strategic Opportunities Fund 2455 Corporate West Drive Lisle, Illinois 60532 April 6, 2011 Richard Pfordte Kimberly A. Browning Securities and Exchange Commission Office of Investment Management treet, NE Washington, DC20549 Re: Guggenheim Strategic Opportunities Fund – Registration Statement on Form N-2 (File Nos. 811-21982 and 333-168044) Dear Sir and Madam: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Guggenheim Strategic Opportunities Fund hereby requests acceleration of the effective date of the above-captioned Registration Statement so that it may become effective at 9:00 a.m., Eastern time, on Friday, April 8, 2011, or as soon as practical thereafter. Sincerely, GUGGENHEIM STRATEGIC OPPORTUNITIES FUND By:/s/ Mark E. Mathiasen Mark E. Mathiasen Secretary
